              Case 2:19-cv-02684 Document 1 Filed 11/05/19 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                                  Plaintiff,
                     v.                                      Civil No. 19-2684

 MANUEL JARA AVALOS AND
 VALERIA JARA,

                                   Defendants.


                                               COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Wendy Lynn, Assistant United States Attorney, and for

its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon the Defendants in the following manner:

                a.        Manuel Jara Avalos may be served by delivering the Summons and a copy

                          of the Complaint to him at 21712 W. Johnson Court, Spring Hill, Kansas,

                          66083, within the jurisdiction of this Court.

                b.        Valeria Jara may be served by delivering the Summons and a copy of the

                          Complaint to her at 880 E. Old Highway 56, Apt. 714, Olathe, Kansas,

                          66061, within the jurisdiction of this Court.

        3.      Defendants Manuel Jara Avalos and Valeria Jara executed and delivered to

Plaintiff United States, acting through the Rural Housing Service, United States Department of

Agriculture, a promissory note on January 11, 2011, in the principal amount of $199,100.00,
             Case 2:19-cv-02684 Document 1 Filed 11/05/19 Page 2 of 7




together with interest thereon at the rate of 4.0000 percent (4.0000%) per annum on the unpaid

balance. As consideration for this note, Plaintiff made a Rural Housing loan to Defendants

Manuel Jara Avalos and Valeria Jara, pursuant to the provisions of Title V of the Housing Act of

1949 (42 U.S.C. § 1471, et seq.). A true and correct copy of the Promissory Note is attached as

Exhibit A.

       4.      On January 11, 2011, to secure repayment of the indebtedness, Defendants

Manuel Jara Avalos and Valeria Jara executed and delivered a purchase-money security interest

in the form of a real estate mortgage upon real estate commonly known as 21712 W. Johnson

Court, Spring Hill, Kansas 66083 and located in Johnson County, Kansas, within the jurisdiction

of this Court, described as follows:

               Lot 27, The Meadows, a Subdivision in Spring Hill, Johnson
               County, Kansas.

This real estate mortgage was filed on January 12, 2011, in the Office of the Register of Deeds of

Johnson County, Kansas, in Book 201101 at Page 004153. A true and correct copy of the

Mortgage is attached as Exhibit B.

       5.      On January 11, 2011, Defendants Manuel Jara Avalos and Valeria Jara executed a

Subsidy Repayment Agreement. The recapture of any and all amounts granted under this

Agreement are secured by the Real Estate Mortgage described above pursuant to the Housing

Act of 1949, as amended, 42 U.S.C. § 1490a, and the implementing regulations, 7 C.F.R.

3550.162. As of January 30, 2019, there was due the total amount of $13,141.12. This amount

is to be recovered in rem only, and only after recovery of the principal (including advances and

other recoverable costs) and accrued interest due on the Promissory Note through the date of sale

of the real property. A true and correct copy of the Interest Credit Subsidy Repayment

Agreement, dated January 11, 2011, is attached as Exhibit C.

                                                2
              Case 2:19-cv-02684 Document 1 Filed 11/05/19 Page 3 of 7




       6.      Plaintiff United States is the owner and holder of the liability and security

documents as set out above, attached as Exhibits A-C.

       7.      Defendants Manuel Jara Avalos and Valeria Jara failed to pay installments of

principal and interest when due in violation of the liability and security documents set out above.

Plaintiff United States elected to exercise its option to declare the entire unpaid principal balance

plus interest to be immediately due and payable and made demand for these amounts.

       8.      Defendant Valeria Jara filed Chapter 13 bankruptcy in the United States

Bankruptcy Court for the District of Kansas in Case No. 14-20217. Defendant Valeria Jara

received a discharge on June 1, 2017.

       9.      The amount due on the promissory note is principal in the amount of $210,378.96

(including unpaid principal of $185,427.45, escrow replenish of $19,506.14, agency title report

fees of $250.00, escrow fees of $4,071.62, and late fees of $1,123.75) as of November 4, 2019;

plus interest in the amount of $37,283.89 (including interest on principal of $35,724.05 and

interest on advances of $1,559.84) accrued to November 4, 2019; plus interest accruing

thereafter at the daily rate of $22.4859 (including daily interest on principal of $20.3208 and

daily interest on advances of $2.1651) to the date of judgment; plus administrative costs

including but not limited to the lis pendens filing fee and title report expenses pursuant to the

promissory note and mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28

U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court

costs and the costs of this action presently and in the future incurred. Plaintiff United States is

also owed the amount of $13,141.12 for interest credit or subsidy subject to recapture; plus

interest after the date of judgment at the rate set forth in 28 U.S.C. § 1961; and foreclosure of all

Defendants' interests in the subject real estate.



                                                    3
             Case 2:19-cv-02684 Document 1 Filed 11/05/19 Page 4 of 7




       10.     No other action has been brought to recover these sums and.

       11.     Plaintiff United States has completed all loan servicing requirements of Title V of

the Housing Act of 1949 (42 U.S.C. § 1471, et seq.) and all implementing rules and regulations.

       12.     The indebtedness due Plaintiff United States is a first and prior lien on the

property described above.

       13.     The interests of all Defendants are junior and inferior to the interests of Plaintiff

United States of America.

       14.     Less than one-third (1/3) of the original indebtedness secured by the mortgage

was paid prior to default.

       WHEREFORE, Plaintiff United States demands an in rem judgment of foreclosure and

an in personam judgment against Defendant Manuel Jara Avalos for principal in the amount of

$210,378.96 (including unpaid principal of $185,427.45, escrow replenish of $19,506.14, agency

title report fees of $250.00, escrow fees of $4,071.62, and late fees of $1,123.75) as of November

4, 2019; plus interest in the amount of $37,283.89 (including interest on principal of $35,724.05

and interest on advances of $1,559.84) accrued to November 4, 2019; plus interest accruing

thereafter at the daily rate of $22.4859 (including daily interest on principal of $20.3208 and

daily interest on advances of $2.1651) to the date of judgment; plus administrative costs

including but not limited to the lis pendens filing fee and title report expenses pursuant to the

promissory note and mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28

U.S.C. § 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court

costs and the costs of this action presently and in the future incurred. Plaintiff further demands

in rem judgment in the amount of $13,141.12 for interest credit or subsidy subject to recapture;

plus interest after the date of judgment at the rate set forth in 28 U.S.C. § 1961.



                                                  4
                Case 2:19-cv-02684 Document 1 Filed 11/05/19 Page 5 of 7




          Plaintiff United States further demands that its Mortgage be declared a first and prior lien

on the real property and that such advances as Plaintiff United States may be authorized and

required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding be allowed as a first and prior lien on

the security.

          Plaintiff United States further demands that it be granted in rem judgment foreclosing its

mortgage on the real property and foreclosing the interests of all Defendants, and that all right,

title, and interest in and to the real property of all Defendants, and of all persons claiming by,

through or under these Defendants be decreed to be junior and inferior to the Mortgage of the

Plaintiff United States and be absolutely barred and foreclosed.

          Plaintiff United States further demands that the real property be sold at public sale to the

highest bidder, in accordance with 28 U.S.C. §§ 2001-2003, inclusive, subject to a redemption

period not to exceed three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and

that the sale be subject to any unpaid real estate taxes, special assessments and easements of

record.

          Plaintiff United States further demands that it may bid up to the full amount due it at the

time of the sale without paying funds into the Court, which bid shall satisfy the requirement for a

cash sale, and that the sale proceeds be applied in the following order:

                 (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                         § 2412(a)(2);

                 (2)     The costs of this action and the foreclosure sale;

                 (3)     The interest accruing on Plaintiff=s in personam judgment against
                         Defendant Manuel Jara Avalos;

                 (4)     Plaintiff=s in personam judgment against Defendant Manuel Jara
                         Avalos;

                                                    5
             Case 2:19-cv-02684 Document 1 Filed 11/05/19 Page 6 of 7




               (5)     The interest accruing on Plaintiff’s in rem judgment for interest
                       credit or subsidy subject to recapture;

               (6)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                       recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff United States further demands that the judgment granted in the Order and

Judgment be the final judgment of this Court.

       Plaintiff United States further demands that in the event the judgment is not satisfied

from the proceeds of the sale, that it be granted judgment against Defendant Manuel Jara Avalos

for any deficiency that exists after crediting the proceeds, together with interest accruing at the

legal judgment rate until paid.

       Plaintiff United States further demands that if the grantee named in the United States

Marshal’s Deed, or the grantee’s assigns, are denied possession of the real property, a Writ of

Assistance issue out of this Court to the United States Marshal for the District of Kansas, upon

application of the grantee or grantee’s assigns, ordering and directing the United States Marshal

to place the applicant in full, complete, and peaceful possession of the real property.




                                                  6
             Case 2:19-cv-02684 Document 1 Filed 11/05/19 Page 7 of 7




                                                    Respectfully submitted,

                                                    STEPHEN R. McALLISTER
                                                    United States Attorney
                                                    District of Kansas

                                                    s/ Wendy A. Lynn
                                                    WENDY A. LYNN
                                                    Assistant United States Attorney
                                                    California Bar No. 296768
                                                    500 State Avenue Suite 360
                                                    Kansas City, Kansas 66101
                                                    PH: (913) 551-6730
                                                    FX: (913) 551-6541
                                                    Email: wendy.lynn@usdoj.gov
                                                    Attorneys for the Plaintiff


                              REQUEST FOR PLACE OF TRIAL

       The United States of America hereby requests that trial of the above-entitled matter be

held in the City of Kansas City, Kansas.



                                                    s/ Wendy A. Lynn
                                                    WENDY A. LYNN
                                                    Assistant United States Attorney




                                               7
Case 2:19-cv-02684 Document 1-1 Filed 11/05/19 Page 1 of 1




             INDEX OF EXHIBITS TO
          UNITED STATES OF AMERICA=S
                  COMPLAINT


              Exhibit A: Promissory Note

              Exhibit B: Mortgage

              Exhibit C: Subsidy Repayment Agreement
Case 2:19-cv-02684 Document 1-2 Filed 11/05/19 Page 1 of 4




              Exhibit A: Promissory Note
                  Case 2:19-cv-02684 Document 1-2 Filed 11/05/19 Page 2 of 4




Fonn RD 1940·16                                                                                                                        Fonn Approved
(Rev. 7· 05)                                                                                                                           0MB No. 0575-0172
                                                      UNITED STATES DEPARTMENT OF AGRICULTURE
                                                               RURAL HOUSING SERVICE


                                                                    PROMISS.ORY NOTE
 Type of Loan SECTION SO 2                                                                                                             SATISFIED
                                                                                                                   This _ _ _ day of                      ,20
   Loan No.                                                                                                        United Slates of America
                                                                                                                   By; _ _ _ _ _ _ _ _ _ _ __
                                                                                                                   Tille: _ _ _ _ _ _ _ _ _ _ _ __
  Date:            01/11
                                             ----
                                         20 11
                                                                                                                   USDA, Rural Housing Services
  21712 W Johnson Court
                                                                        (Property Address)
  Spring Hill                                                           Johnson                               _K_s_ _ _ _ _ __
                        (City or Town)                                               (County)                          (State)

 BORROWER'S PROMISE TO PAY. In return for a loan that l have received, I promise to pay to the order of the United
 Slates of America, acting through the Rural Housing Service (and its successors) ("Government")$ 199,100. oo
 (this amount ts caUed "principal"), plus lnteresl
 INTEREST. Interest wlll be charged on the unpaid principal until the full amount of the prlnclpal has been paid. I will pay
 interest at a yearly rate of        4       %. The Interest rate required by this section is the rate I will pay both before
 and after any default described below.
 PAYMENTS. I agree to pay prlndpal and interest using one of two allernatives indicated below:

      I. Principal and Interest payments shall be temporarily deferred. The Interest accrued to                    , _ __
  shall be added to the principal. The new princip·a1 and later accrued lnlerest shall be payable in 3 96 regular amortlzed
  installments on the date_lndicated In the box below. I authorize the Government to enter the amount of such new principal
  here: $                        , and the amount of such regular installments in the box below when such amounts have been
  determined. I agree lo pay principal and Interest in installments as indicated fn the box below.

     II. Payments shall not be deferred. I agree to pay principal and Interest In                             _ __,_3_.9_...6__ installments as Indicated in
  the box below.
  I will pay principal and Interest by mAking a payment every month.
  I wlll make my monthly payment on the 11th . day of eech month beginning on                               February ll.               , 2011 and
  continuing for -1.!§.... months. I will make these payments every month until I have paid all of the principal and Interest
  and any other charges described below that I may owe under this note. My monthly payments will be applied to interest
  before principal. If on January 11 , 2044 , I still owe amounts under this note, I will pay those amounts in full on
  that date, which ls ca11ed the "maturity date."
  My monthly paymenl will be $ _9az.,Q...,6........3"-'J....__ _ _ _• t wlll make my monlhly payment al J;.J:U::....~iw;....,1;1.....i;..1...1,;J:....iiWlD~.__---I
  noted on my billing statement                                                        or a different place if required by the Government.

  PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time of loan closing, the
  unadvanced balance of the loan will be advanced at my request provided the Government agrees lo the advance. The
  Government must make lhe advance provided lhe advance Is requested ror an authorized purpose. Interest shall
  accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
  below. I authorize the Government lo enter the amount and date of the advance as shown in the Record of Advances
  below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

  HOUSING ACT OF 1949. This promissory not~ is made pursuant to title V of the Housing Act of 1949. It Is for the type
  of loan indicated In the ''Type of Loan" block at the top of this note. This note shall be subject to the present regulations
  of the Government and to Its future regulations not Inconsistent with the express provisions of this note.

Accordin11 to the Paperwork Rcductlan Act of 199S, no pcnans uc:requircd ta respClnd to a caUcctlon of information unlc11 it displays a valid 0MB control
nwnbcr. The valid 0MB control nwnbcr far this Information collection is OS7S,0172. The time required to complete this informallan callcctlon Is estimalcd ta
avcra11e IS minu1e1 per response, including the lime for reviewing instn1ctians, searchln11 exbtin11 data sources, gathering and maintaining the dala needed, and
completing and reviewing the collec:tian ar infannatian.




                                            C                                                                      (_
           Case 2:19-cv-02684 Document 1-2 Filed 11/05/19 Page 3 of 4




                                                                                                  Account#

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of 15 days
after the date tt Is due, I will pay a late charge. !he amount of the charge will be        4        percent of my overdue
payment of principal and Interest. I wfll pay this charge promptly, but only once for each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any lime before they are due.
A payment of prlnclpal only is known as a "prepayment." When I make a prepayment, I will tell the Government In
writing that I am making a prepayment.

I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government wlll use
all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there
wlll be no changes in the due date or In the amount of my monthly payment unless the Government agrees In writing to
those changes. Prepayments wlll be applied to my loan In accordance with the Government's regulations and
accounting procedures ln effect on the dale of receipt of the payment.

ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments lo the assignee of the note and In such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtaln sufficient aedit
from other sources al reasonable rates and terms for the purposes for which the Government Is glvlng me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PRQPERTY. If the property constructed, improved, purchased, or refinanced with this loan Is (1)
leased or rented with an option to purchase, {2) leased or rented without option lo purchase for 3 years or longer, or (3)
Is sold or title is otherwise conveyed, voluntarily or Involuntarily, the 9ovemment may at its option declare the entire
remalnlng unpaid balance of the loan Immediately due and payable. If this happens, I wUI have to Immediately pay off
the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. l agree to periodically provide the Government with
Information the Government requests about my financial slluetlon. lf the Government determines that t can get a loan
from a responsible cooperative or private <:red ii source, such as a bank or a credit unlon, al reasonable rates and terms
for slmilar purpos~s as this Joan, at the Government's request, I will apply for and accepl a loan In a sufficient amount to
pay this note In full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
Housing Act of 1949 to compensate for my lack of repayment ability.
SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted In the form of
payment assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs en\itled "Credit Elsewhere
Certification" and "Requirement lo Refinance with Private Credit" do nol apply if this loan ls classified as a
nonprogram loan pursuant lo section 502 of the Housing Act of 1949.

DEFAULT. lf I do not pay the full amount of each monthly payment on the date it Is due, I wlll be In default. If I am In
default the Government may send me a wi'ltlen notice telling me that if I do not pay the overdue amount by a certain date,
the Government may require me lo immedlately pay the run amount of the unpaid principal, all the il'lterest that I owe, and
any late charges. Interest will continue to accrue on past due principal and Interest. Even If, al a lime when I am In
default, the Government does not require me to pay Immediately as descrlbed In the preceding sentence, Iha Government
will still have the right lo do so if lam In default al a later date. If the Government has required me to Immediately pay In
full as described above, the Government will have the right to be paid back by me for all of lts costs and expenses In
enforcing this promissory note lo the extent not prohibited by appllcable law. Those expenses include, for example,
reasonable atlorney's fees.




                                                               2




                               C                                                    (_
             Case 2:19-cv-02684 Document 1-2 Filed 11/05/19 Page 4 of 4




                                                                                                         Account#

NOTICES. Unless applicable law requires a different method, any notice that must be given lo me under lhis nole will be
given by delivering It or by malllng It by first class mall to me at the property address llsted above or at a different address if
I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
mailingllbylirstdassmalltotheGovemmentat USDA Rural Housing Service, c/o customer Service Branch
  Post Office Box 66BB9. st Louis, MP 631fj6                              ,oratadlfferentaddresslflamglvenanollceoflhat
different address.

OBLIGATIONS OF PERS.CNS UNDER THIS NOTE. lf more than one person slgns thls note, each person is fully and
personally obligated to keep all of the promlses made In this note, Including Iha promise to pay the full amount owed.
Any person who Is a guarantor, surely, or endorser of this note Is also obligated to do these things. The Government
may enforce lls rlghls under lhls nole against each person Individually or against all of us together. This means that any
one of us may be required to pay all of the amcunts owed under this note. The term "Borrower'' shall refer to each
person signing this nole.

WAIVERS. I and any other person who has ob6gaUons under this note walve the rights of presentment and nollce of
dishonor. "Presentment" means the right lo require the Government lo demand payment of amounts due. "Nolice of
dishonor'' means the right to require the Government lo give notice to other persons that amounts due have not been paid.

WARNING: Fatlure to fully disclose accurate and truthful financial Information In connection with my loan
appllcatlon may result In the termination of program assistance currently being received, and the denial of
future federal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.



tdv,~:!u~~.                                                        v~~;;. Jara ·~
- - - - - - - - - - - - - - - Seal                               - - - - - - - - - - - - - - - Seal
                   Borrower                                                        Borrower




I                                            RECORD OF ADVANCES                                                                   I
          AMOUNT               DAT£                 AMOUNT               DATE                    AMOUNT              DAT!!
m.!il99 100.00            n1-,1-?n11          (8)   s                                  (1 ~,   .!i

(2H                                            (9\S                                   lrt~!!:
r3H                                         lt\O \i                                   ltl 7\ !!:
(4\ t                                       Ima                                       ltt8\ t
(5) .!i                                     1tt2\ s                                   ltl9\ I
(6\ .!i                                     ltt3\ S                                   .120, .!i
(7) S                                        (14) S                                    (21) S

I                                                                                     TOTAL          S 1.99,100.00                    I




                                                                  3




                                 l                                                      (_
Case 2:19-cv-02684 Document 1-3 Filed 11/05/19 Page 1 of 7




                  Exhibit B: Mortgage
               Case 2:19-cv-02684 Document 1-3 Filed 11/05/19 Page 2 of 7




                                                                                                                                       20110112-0004153
                                                                                                                           Electronic Recording                           0111212011
                                                                                                                           Pages: 6                F: $28.00            OB:09:22 AM
                                                                                                                           Register of Deeds                         T2011000227.t
                                                                                                                           JO CO KS             BK:201101            PG:004163
                                                                                                                           Indebtedness                        $0.00
                                                                                                                           Mortgage Tax                        $0,00




Capital Title Insurance Co.
4821 W 6th Street. Suite 0
Lawrence, KS · 66049

         Fo,m RD 3550...4 KS                                                                                                                   FDTm Approved
         (9.00)                                                                                                                                0MB No, 0575-0172
                                                                 United-States Department of Agriculture
LlO/)JD~                                                          •
                                                                       1
                                                                         Rural Housing Service
                                                                            t

                                                                 MO~TGAGE FOR KANSAS
         THIS MORTGAGE ("Security Instrument") Is made on                                     January 11 , 201 J • ID...l
         The morigqor Is             Manuel Jara Avalos [and Valeria Jan, husband and wife
                                                          '.                                                             rsorrower").
       This Security lnstnlmcnt Ir given to the United ·States of America acting through the Rural Housing Service or ,uc:cessor agency,
     _ United SIIICS Department or Agriculture C-Leniler")1 whose address ls Rural Housing Service, c/o Centralized Servicing Center,
       United States Department of Agriculture, P.0. Bo~ 66889, St. Louis, Missouri 63166.
         Borrower is Indebted to Lender under the rollowina promissory notes and/or assumption agreements (herein collectively called
         "Note") which have been executed or assumed bj Borrower and which provide for monthly payment.I, with the full debt, tr nol
         paid earlier, due and payable on the maturity date\
         Data or Instrument                                   Principal Amounl                                      Maturity Date
        J111uary 11, 2011                                     Sl99,100,il0                                          January 11! 2044

         This Security lnslnlment sccun:s ID Lender; Ca) t!ie repayment of the debt evidenced by the Note, with Interest, and all renewals,
         extensions and modifications or the Note; (b) die payment of all other sums, wilh Interest, advanced under paragraph 7 to protect
         the property covered by this Security Instrument; (c) !he performance of Borrower's covenants and agrccmcnis under this
         Security Instrument and the Nole, and (d) the recapture of any payment assistance and subsidy which may be gnuiled to Iha
         Borrower by the Lender pursuant lo 42 U.S.C. H 1472(&) or 14901. For this purpose, Borrower does hereby mortgage, 1ran1,
         and convey to Lender the fol lowing described property located In the County of Johnson
                                                                    , State or Kansa5
         Lot 27, THE MEADOWS,.._., aSubdivision.In Spring Hill, Johnson County, Kansas

                                          v-<:\.
                                              A,3.A·


         At:a1td11t11111N l'apa,.,.riJI..Jwt/dll An of IP9S, IIO ~ ( l , s
          n.. Nild o.i.n, ~""-,,,,Joi' ,~u lltfolVII• CllllmlrJJ II OS1J4WL
                                                                                 ,....,,.J10 , . . _ / /0 o callttt/on    o/11',fOIIIJOl/olt 11111,s:, I t ~ It ,al/ti U\.tJ -,irr,J -6,r
                                                                                                'lltf ,,,., twq111,sJ,,. CD11tp/r1, llt/6 ..,,,_,_. co1t,e11M l.l utllrotd,. ....,.,, /J
         •"'"'",.,,.,..,,..... lltdlllllllr 11w '""' for rc,/,.,,i,,t llf.slt111:1,' -. -"IHI u/41/fti """',l'IIJl,u,r, ,odl1rlll1 and M01ni.Jn1n1 dN Jo/o "''"'"' _, cn,plum1 n
         '"""" ""'t:0/1«1/oll o/b,Jorr,,ol/M.                                      :

                                                                                                                                                                        Pago I of6
  Case 2:19-cv-02684 Document 1-3 Filed 11/05/19 Page 3 of 7



                                                                                          201101120004153_2




which has the addrw or 21712 W Johnsoa Court:                                        Spring Hill
                                             IJlrecl)                                     !Cll7)

Kansas 60083•7912          (ZIP)             ("Property Address");
    TOGETHER WITH alt the lmprovem~nl! now or hereafter erec:ted on the property, and all easements,
appurtenances, and fixtures whlc:h now or hereafter are a part of the property. All replacements and additions shall
also be covered by this Security Instrument. All of the foregoing is referred to In this Security Instrument u the
•Property,"
    BORROWER: COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and hu the right
lo grant and convey the Property and that Jhe Property Is uhencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the tiUc to the Property against all claims and demands, subject lo any
encumbrances of record.
    THIS SECURJTY INSTRUMENT combines unlfonn covenants for nadonal use and non-uniform covcnanu
with limited variations by jurisdiction to co~titutc a unlronn security instrument covering real property.
     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
      1. Payment or Principal and lnterestr -Prepayment and Late Charges. Borrower shall promptly pay when
due the principal of and Interest on the debt evidenced by the Note and any pr.epayment and late charges due under
theNote.                                                               ·
      2. Funds ror Taxes and Insurance. Subject to applicable law or to a written waiver by Lander, Borrower
shall par to Lender on the day monthly payments are due under the Nole, until the Note Is paid in full, II sum
("Funds') for: (a) yearly taxes and assessments whtch may attain priority over this Security Instrument as a lien on
the Property; (b) yearly leasehold payments ;or ground rents on the Property, if any; (c) yearly hazard ot property
insurance premiums: and (d) yearly flood Insurance premiums, if any. These Items arc called "Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not to exceed tho. maximum. amount a lender for a
federally related mortgage loan may rcqulre for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from tlllle to time, 12 U.S.C. § 2601 el seq. ( 8 RESPA"), unless another Jaw or
federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time,· collect and hold
Funds in an amount not to e,cceed the lesser amount. Lender may estimate the amount of Funds due on the bub of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise In accordance with
applicable law.
      The Funds shall be held by a federal BJ~ncy (Including Len,der) or In an Institution whose deposits are in.sured
by a federal agency, instrurru,otallty, or ont1ty. Lender shall apply the Funds to pay the Escrow Items. Lender may
not c:harge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
 Escrow Items. unless Lender pays Borrower Interest on the Funds and applicable law pennlu Lender to make such a
 charge. However, Lender may requl~ Bon'Ower to pay a one-time charge for an independent real estate tax
 reporting service used by Lender In connection with this loan, unless applicable law provides otherwise. Unless an
 agreement is made or applicable law n,qulrcs Interest to be paid, Lender shall nof be required to pay Borrower any
 interest or earnings on the Funds. Borro~r and Lender mily agree in writing, however, that Interest shall be paid
 on the Funds. Lender 1hall gi\le to Borrower, without chare.e, an annual accounting of the Funds, showing credits
 and debits lo the Funds and the purpo.se for. which each debit to the Funds was made. The Funds are pledged as
 additional security for all sums secured by thls Security Instrument
      If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
 Borrower for the e,ccess funds In accordance with the requirements of applicable law. (f the amount of the Funds
 held by Lender at any lime Is not sufficient to pay the Escrow rtems when due, Lender may so notify Borrower in
 writing, and, In such case Borrower shall pay to Lender thi= amount necessary to make up the deficiency. Borrower
shall mako up the deficiency In no more than lwelve monthly payments, at Lender's sole iilserotion.
      Upon payment In full of all. sums secured by this Security Instrument, Lender shall promptly refund to
 Borrower any Funds held by Lender. ff Len'de{ shall acquira or sell the Property after accelerat1on under paragnph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
 acquisition or sale as a credit against the sums secured by thls Security lnstrumenl
      J, Application or Payments, Unless appllcable law or Lender'.s regulations provide otherwise,, all payments
 received by Lender under parasraphs l and 2 shall be applied In the followlng order of priority: (l) 10 advances for
 the preservation or protection of the Property or enforcement of this lien; (2) to accrued mterest due under the Note;
                                                                                                           Pagri2of6
   Case 2:19-cv-02684 Document 1-3 Filed 11/05/19 Page 4 of 7



                                                                                           201101120004153_3




(3) to principal due under the Note: (4) to amounts required for the escrow Items under paragraph 2; (5) to late
charge$ and other fees and charges.
       4. Charges; Liens, Bo1TOwer shall pay all taxes, usessmenls, charges, fin111 ahd Impositions attributable to the
Property which may auain priority over this ~ecurlty Instrument, and leasehold payments or ground rents, If any.
Borrower shall pay these·obllgatlons In the manner provided In paragraph 2, or if not paid In that manner, Bo&TOwer
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all not1cos
of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
furnish lo Lender receipts evidencing the payments.
       Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees In writing to the payment of the obligation secured by the Hen
in a manner acceptable to Lender; (b) contests In good faith the lien by, or defends against enforcement or the lien
in, legal proceedings whlch in the Lender's ~pinion opente to prevent the enforcement of the lien; or (c) secures
from tho holdBr of the lien an agreement satisfactory lo Lender subordinating the lien to lhis Security Instrument. If
Lender determines that any part of the Property Is subject lo a lien which may attain priority over this Security
[nstrument,, Lender may give Borrower a notice Identifying the lien, Borrower shall satisfy the lien or 1ake one or
more of the actions set forth above within ten '(10) days of the giving ofnotlce.
       Borrower shall pay to Lender such fees ancf other charges as may now or hereafter be required by regulations
of Lender, and pay or reimburse ~ndcr for all of Lender's fees, costs, and expenses In connection whh any full or
partial release or subordination. of this in.scru111en1 ortany other transaction aff'ecllng the property,
       5. Hazard or Property Insurance. Borrower shall keep the Improvements now existing or hereafter erected
on the Property insured against loss b)! fire, hazards included within the term "extended coverage" and any other
hazards, including floods or flooding, for which L1111der requires Insurance. Thill Insurance 1hall be maintained In
the amounts and (or the periods that Lender requires. The Insurer providing the Insurance shall be chosen by
 Borrower subject to Lender's approval which shall not be unreasonably withl'icld. If Borrower falls to maintain
coven1e described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
pursuant to paragraph 7,
       All Insurance pollcles and renewals shall be in a form acceptable to Lender and shall Include a standard
 mortgagee clause, Lender shall have the right to hold the.policies and renewals. (fLender requires. Borrower shall
 promptly give to Lender all receipts of paid premiums and renewal notices. In the event ofloss, Borrower shall give
 prompl notice to the Insurance carrier and Lender, Lender may make proof of loss if not made promplly by
 Borrower.
       Unless Lender and Borrower otherwise agree In wrltlng, insurance proceeds shall be applied to restoration or
 repair or the Property damaged, if the rmoratlon or repair Is economlcally feasible and Lender's security is not
 lessened. lf the restontion or repair Is not ecollomically feasible or Lender's security would be lessened, the
 Jnsul'Ulce proceeds shall be applied to lhe sums secured by this Security Instrument, whether or not then dpe, with
 any exceJ.9 paid to Borrower. If Borrower abandons the Property, or does nol answer within thirty (30) days a
 notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the Insurance
 proceeds. Lender may use the proceeds to ~pair or re.store the Property or to pay sums secured by this Security
 Instrument,·whether or not then due. The thirty {30) day period will begin when the notice ls given.
        Unleu Lender and Borrower otherwise; agree In writing, any application of proceeds to principal shall not
 extend or postpone the due date of the mon~ly payments referred to In paragraphs I and 2 or change the amount of
 the payme11u. If after acceleration the Property is acquired by Lender, Borrower's right to a,ny insurance policies
 and proceeds rcsul~ing from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
 sums secure:d by this Security Instrument Immediately prior to the acquisition.
        6.    Preservation·, Maintenance, and Protection or the Property; Borrower's Loan Application;
  Leaseholds, Borrower shall not destroy, damage or impair the Property, allow the Property lo deteriorate, or
 commit w.ste on the Property. Borrower s1t11n miintain the Improvements in good repair and make repairs required
 by Lender. Borrower shall comply wltli all laws, ordinances, and regulations affecting the Propeny. Borrower shall
 be in dorau It If any forfeiture action or proceeding, whether civil or criminal, Is begun that In Lender's good faith
 judgment could re.suit in forfeiture of the frpperty or otherwise materially Impair the l len created by this Security
  Instrument or Lender's security interest, Borrower may cure such II default by causing lhe action or proceeding to
 be dismlsJed with a ruling that, In Lender's good faith determination, precludes forfeiture of the Borrower's interest
  In the Property or other material Impairment of the lien created by this Security Instrument or Lender's security
  Interest. Borrower shall also be In default if Borrower, during the loan application process, gave materially false or
  lnaccurata Information or statements to Lender (or failed to provide Lender with any material information) in
  connection· with the loan evidenced by the Note. If thls Security lrutrument is on a leasehold, Borrower shall
  comply with aU the provisions of the lease. If Borrower acquires (ee title to the Property, the leasehold and the fee
  title shall not merge unless Lender agree5 to the merger In writing.
        7, Protection or Lendar'• Rights In the Property. If Borrower falls to perform the covenants and agrHments
  contained In this Security lnscrument, or there i, a legal proceeding that may slgntncantly affect Lender's rights in
  the Property (such as a proceeding In banlauptcy, probate, for condemnation or forfeiture or to enforce laws ~r
  regulations), then Lender may do and pay for whatever ls necessary to protect the value of the Propel'I)' and Lender's
  rlghU In the Property, Lender's actions may Include paying any sums 1ecured by a lien which has pnority ovor lhi!
  Security Instrument, appearing In court, paying reasonable attorneys' fees and entering on tho Property to make
                                                                                                            Page3 of6
   Case 2:19-cv-02684 Document 1-3 Filed 11/05/19 Page 5 of 7



                                                                                            201101120004153 4




repairs, Allhtiugh Lender may take action under this paragraph 7, Lender is nol required to do so.
      Any amounts disbursed by Lender under th ls paragraph 7 shall become additlonal debt of Borrower secured by
this Security Instrument. Unless Borrower and Lender agree to other tenns of payment, these amounts shall bear
Interest from the ~ate of disbursement at the ~otc rate and shall be payable, with intcre:st, upon notice from Lender
to Borrower rcquesttn·g payment.
      8. Refinancing. If at any time. it shall appear to Lender that Borrower may QC able to obtain a loan from a
respon,ible cooperative or pnvate credit source, at rusonable rates and terms for loans for similar purposes,
Borrower wlll, upon the Lender's request, apply for and accept such loan In sufficient amount to pay the note and
any lndebtcdn~ss secured hereby In full,         .
      9. Inspection. Lender or Its agent may make reaso,aable entries u~n and inspections of the Property. Lender
shall give Borrower notice at the time of or prior to 1111 Inspection s~lfylng reasonable cause for the Inspection,
       10, Condemnation. The proc@ds of any award or claim for damages, direct or consequential, in connection
with any condemnation ot other taking of an;y part of the Property, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid Id Lender. In the avent of a total takln& of the Property, the proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with any excess pi.Id lo Borrower.
  In the event.oh partial taking of the Property In which the fair market value of the Property lmmcd[a~ely before the
talcing Is C<jUlll to or greater than the amount of the aums accurcd by lhiJ Security Instrument Immediately before the
taking, unless Borrower and Lender otherwise agree In writing, the sums secured by this Security Instrument shall
be reduced by the amount of the proceeds multlpllcd by the following fraction: (a) the tolal amount of the sums
secured Immediately before the taking, divided by (b) the fair market value of the Property Immediately before the
taking. Any balance shall be paid to Borrower. In the event of II partlal taking of the Property In which the fair
 market value of the Property Immediately before the taking is less than the amount or the sums secured hereby
 immediately before: the taking, unle!s Borrower and Lender otherwise agree in writing or unless applicable law
 otherwise provides, the proceeds shall be appllcd to the sums secured by thls Security Instrument whether or not the
 sums are then due.
       If tho Property is abandoned by Borrower, or If, after notlce by Lender to Borrower that the condemnor offen
 to make an award or settle a claim for damages, Borrower falls to respond to Lender within thirty (3 0) days after the
 date the notice Is given, Lender Is authorized to collect and apply the proceeds, at Its option, either to reJtoration or
 repair of the Property or to the sums· securecl by this Security Instrument, whether or not then due. Unlw Lender
 and Borrower otherwise agrea in writlng, ariy application of proceeds to principal shall not extend or postpone the
 due date of the monthly payments referred to in paragraphs l and 2 or change the amount of such payments.
       11, Borrower Not Reteued; Forbearince By L~nder Not• Waiver. Extension of the time for payment or
 modification of amortization of tha sums   secured     by this Security Instrument granted by Lender lb Borrower and
 any succestor in interest of Borrower shall not operate 10 relcue the liability of tho original Borrower or Borrower's
 successors In interest. Lender shall not be required lo commence proceedings agalnsl any successor In Interest or
 refuse ·10 elttend lime for payment or otherwise modify 1111ortizatlon of the 1ums secured by this Security Instrument
 by Rason of any demand made by the original Borrower or Borrower's su~essors In lntere.st, An.'J forbearance by
 Lendu in exercising any right or remedy sh11II not be a waiver or or preclude the exercise of any right or remedy.
       12, Succwon and As.signs Bound• ,Joint and Several Llabllity; Co-1lgners. The covenants and asrcemcnts
 ofthb Security Instrument shall bind and ~efit the successors and assign, of Lender and Borrower, subject to the
 provisions of paragraph 16. Borrower's co\/enanls and agreements shall be Joint and several. Any Borrower who
 co-sig11.1 this Security lnstrume11t blit does riot execute the Note: (a) ls co-signing this Security Instrument only lo
 mortgage, grant and convey that Borrower's:lntercst In the Property under the terms of this Security Instrument; Cb)
  Is not personally obligated to pay the sums secured by this Security h1strum1:1nt; and (c) agrees that Lender and any
  other Borrower may agree to extand, modlfj, forbear or make any accommodations with regard to the terms of this
  Security Instrument or the Note williout that.Borrower's consent.
        13, Notices. Any notice to Borrower PJ'DVided for ia this Security Instrument shall be given by delivering It or
  by malling it by first class malt unless appli~able law requires use of another m~thod.' The notice shall be.directed
  to the Property Address or any other address Borrower deslJnates by notice to Lender, Any notice to Lender shall
  be given by first class mall to Lender's address stated herein or any other address Lender designates by notice to
  Borrower. Any notice provided. for In this ~ecurlty Instrument shall be deemed to have been given to Borrower or
  Lender when given as provided in this paragr~ph,                                                   ·
        14. Governing Law; Sevc:rablllty. This Security Instrument shall be governed by federal law. Jn the event
  that any provblon or clause of thi1 Security lnsttument or the Note conflicts with appllc11bla law, such conflict shall
  nol affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
  provision. To this end the provisions of this Security lrutrumenl and the Note '1'8 declared to be severable. This
  Instrument shall be subject to the present ~gulations of Lender, and to its future regulations not Inconsistent with
  the exprcu provisions hereof. All powers and agenclles granted In this Instrument arc coupled with an Interest and
  are Irrevocable by death or otherwise; and·the rights and remedies provided in this Instrument are cumulative to
  remedies provided by law.                                                                              ·
        15. Dor-rower's Copy. Borrower ·acknowledgcs rece[pt of one conformed copy of the Note and of this
  Security Instrument.
        16. Transfer or the Property or a Beneficial Interest In Borrower. lf all or any part of the Property or any
  Interest In it Is leased for a tenn greater tha~ three (3) years, leased with an option to purchue, sold, or transferred
                                                                                                              Page4 of6
   Case 2:19-cv-02684 Document 1-3 Filed 11/05/19 Page 6 of 7



                                                                                             201101120004153_5




(or Ir a bmeficlal interest in Borrower is sold :or transferred and Borrower ls not a natural person) without Lender's
prior written consent, Lender may, at Its option, require Immediate payment In full of all sums secured by this
Security lnstrument.
      17. Nondiscrimination. If Borrower intendJ to sell or rent the: Property or any part of It and ha.s obtained
 Lender'• consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse lo negotiate
 for Iha sale or rental of the Property or w!U otherwise make unavailable or deny the Property to anyone because of
race, color, religion, sex, national origin, disability, age, or familial status, and (b) Borrower recognizell as illegal
and hereby disclaims and wlll not comply with or attempt to enforce any rcstrict{v11 covenants on dwelling relating
to race, color, religion, sex, national origin, disabllity, age or familial status.
      111. Sale of Note; Change or Loan Servicer. The Note or a partial interest In the Note (together with this
Security Instrument) may be sold one or ~ore ti111cs without prlQr notice to B0ct0wer. A sale may resull in a chan~e
 rn the entity (known as the "Loan ServicerM) thllt collects monthly payments due under the Note and this Sccunty
 Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. rr there fs
a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
above and appli~ble law. The noti\:e will state the name and address of the new Loan Servicer and the address to
which payments should be made,
      19. Uniform Federal Non.Judicial Foreclosure. lfa unifonn federal non-judicial foreclosure law applicable
IO foreclosure of this security Instrument is enacted, Lender shall have the option to foreclose this instrument in
accordance with such federal procedure.
      20. H1zard11us Sub5tances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any hazardous substan~s on or In the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of 1m1l I quantities of hazardous substances that arc generally ~gnized to be appropriate
to normal residential uses.and to mllintcnancc of the Property. Borrower shall not do, nor allow 11J1yone else to do,
anything.affecting the Property tha~ is in violation of any foderal, state, or local environmental law or regulation.
      Borrower shall P.")mptly give Lender written notice of any Investigation, claim, demand, lawsuit or other action
by any governmental or replitory agency or private party involving tho Property and any hazardous s11bstancc or
environmental law or regulation of which Borrower·h11.1 actual knowledge. If-Borrower learns, or Is notified.by any
governmental or regulatory authority, that any removal or other remediation or any hazardous substance affecting
the Property ls necessary, Borrower shall promptly take all necessary remedial actions In accordance with appllcab1e
environmental law and regulations.
      As used ln this paragraph "hazardous substances• arc those substances dcflncd 11.1 to,cic·or hazardous substances
by environmental law and the following substances~ gasoline, kerosene other flammable or toxic petroleum
products, toxic pesticides and herbicides, volatile so!vents, materials conlatnln& asbestos or formaldehyde, and
radioactive materials. As used In this paragraph, "environmental law" means federal laws and rcg\llations and laws
and reiulatlons of the jurisdiction where the Property is located that relate to health, safety or environmental
protection.
      ll. CroSJ Collalerallzallon. Default her~nder shall constilute default under any other r~I estate security
 instrument held by Lender and executed or assumed by Borrower,. and default under any other such security
 Instrument shall constitute default hereunder.
    NON-UNIFORM COVENANTS. BolTOWer and Lender further covenant and IJlrce as follows:
    12. SHOULD DEFAULT occur in the performance or discharge of any obhgatlon in this Instrument or
secured by this lnslrument, or should the parties nluned as Borrower die or be declared Incompetent, or should any
one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
for the benefit of crcd Itors, Lender, at its option, with or without notice may: (a) declare the entire amount unpaid
under the note and any indebtedness to Lender hcreb)' secured Immediately due and payable, (b) for the account or
Borrower [ncur and pay reasonable expenses for repair or maintenance of and take possession o(, operate or rent the
property1 (c) upon 11ppllcatlon by It and production of this instrument, witho11t other evidence and without notice of
hearing of said application, have a receiver appointed for the property, with the usual powers or receivers in like
cues, (d) foreclose thls Instrument as provided herein or by law, and (e) enforce any and all other rights and
remedies provided herein or by pre,cnt or future laws.
     13. The proceeds of foreclosure sale shall be applied rn the rollowlog order to the payment of: (a) costs and
expenses incident to enforcing or complying with the provisions hereof, Cb) any prior liens required by law or a
competent court to be so paid, (c) the debt evidenced by the note and all Indebtedness to Lender secured hereby,
(d) inferior liens or rceotd required by Jaw or a competent court to be so paid, (e) at Lender'a option, any other
Indebtedness of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or otlier sale of all or
any part of the property, Lender and Its ll&Cl\ts may bid and purchase as • strange~ and may- pay Lcndet's shatQ o[
the purohasc pncc by crediting such amount on any debts of BoETower owing to Lender, In the order prescribed
above,                                           •
     14, Borrower agrees that Lender will not be bound by any present or future State laws, (a) providing for
valuation, appraisal, homestead or excmptign of the property, (b) prohibiting malntemmce of an action for a
deficiency Judgment or limltln& the amount thereof or the time within which such action must be brought, (c)
prescribing any other limitations, or (d) limiting the conqltions which Lender may by regulation impose, Including
the Interest rate It may charge, as a condition of approving a trwfer of the property to a new Borrower; Borrower
                                                                                                             Pages of6
   Case 2:19-cv-02684 Document 1-3 Filed 11/05/19 Page 7 of 7



                                                                                         201101120004153_6




exp~sly waives the benefit of any such State Jaws. Borrower hereby relinquishes, waives,. and conveys all rights
inchoate or cQn,ummatc, or descent, dqwer and curtesy.                                                .
     2,5, Rlder1 to this Sec11rlty fnstriam,nt. If one or more rldert are executed by Borrower and recorded
toicthct with thls Security Instrument, the covenants and agreements of eai:h rider shall l)e inCorpbrated Into and
shall amend and supplement the covenants 11~d agteements of thi, Security Instrument as if ~e rlder{s) were a part
of this Security Instrument [Check appllcable box]
     Cl Condominium Rider          D Planne~ Unit Development Rider          CJ Other(s) [specify]

    BY· SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages I through
6 oflhis Security Instrument and In any rider executed by Borrower and recorded.with this Secutity Instrument




STATE OF KANSAS
                                                                      ACKNOWLEDGMENT
COUNTY OF                Johnson


    On this ____l_lth
                    ____ ~ay of               January               2011        bcf~re me, a Nolary Public
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ rsonally appeared Manuel Jara AvalOJ

- - - - . - - - - - - - - - - a n d Valerl11J1111 I                 ~ o.,J._ ~'¥
~ho acknowledged that _th_e._Y- - - - executed the foregoing instrument as their                     voluntary act
and deed,

                                   DIANE J. scorr
[SEAL}
                                   lay Nli:·SladKna
                                       ,...   ~   -   ,,
My appointment expires _ _ _ _ __




                                                                                                           Pagc6of6
Case 2:19-cv-02684 Document 1-4 Filed 11/05/19 Page 1 of 3




       Exhibit C: Subsidy Repayment Agreement
      Case 2:19-cv-02684 Document 1-4 Filed 11/05/19 Page 2 of 3




Form RD 3550-12                                United States Department of Agriculture                                    Form Approved
(Rev. 9-06)                                             Rural Housing Service                                           0MB No. 0575-0172

                                                                                                                     Account ff
                                            SUBSIDY REPAYMENT AGREEMENT
Only one agreement should be executed by the subject botrawerforthe subject property. The agreement is completed al the
closing of the fin I Agency loan to the borrower regardless of whether or not they qualify for payment assistance at that time.

I. As required under section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in accordance with a loan
under section S02 of the Housing Acl of 1949 is repayable to the Government upon the disposition or nonoccupancy of the
security property. Defetted mortgage payments arc included as subsidy under this agreement.

2. When l fail to occupY or transfer title to my home, recapture is due. lf 1 refinance or otherwise pay in full without transfer
of title and continue to occupy the property, the amount ofo:capturc will be calculated but; payment ofrecapture can be
deferred, interest free, until the property is subsequently sold or vacated. If deferred, the Government mortgage can be
subordinated but will not be released nor the promissory note satisfied until the Govcnuncnt is paid in full. In situations
where deferment of recapture is an option, rccapll!rc will be discounted 25% if paid in full at time of settlement.

3. Calculating Original Equity.
For Self-Help loans, the market value is the appraised value as determined at the time of loan approvaVobligation, which is
subject to completion per plans and specifications. If the house is not ultimately furnished under the Self-Help pcogram, an
amended agreement using the market value definition for all olher transactions as outlined below must be completed.

For all other transactions, the market value is the lower of the:
         Sales price, construction/rehabilitation cost, or total of these costs, whichever is applicable
         OR
         Appraised value: as determined at the time of loan approvaVobligation.

If the applicant owns the: building site free and clear or if an existing non-Agency debt on the site without a dwelling will not
be refinanced with Agency fwids, the m11rkel value will be the lower of the appraised value or the construction cosI plus the
value of the site.

Markel value of property localed al:
21712 W Johnson Court
Spring Hill, KS               66083                                    S 199,100.00

                                                                       S_ _ _ _ _ _ Held by _ _ _ _ _ _ _ _ _ _ _ _ _ __
Less Prior Liens
                                                                       S                         Held by _ _ _ _ _ _ _ _ _ _ _ _ __
Less Subordinate Affordable Housing Products                            s                        Held by _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                        S                        Held by _ _ _ _ _ _ _ _ _ _ _ _ __

Less Rnral Development Single Family Housing t.C:llls                   S 199,100.00
Equals Original Equity (lf negative number use "O")                     S O. 00

Percent of Original Equity                                                           o..o.....___ %
                                                                        S...;O:...;,.;.
(Determined by dividing original equity by the mukct value)

4. If all loans arc not subject to recapture, or if all loans subject to recapture are not being paid, the amount lo be recaptured is
computed according to the foUowing formula. Divide the balance of loans subject to recapture that arc being paid by the balance
of all open loans. Multiply the result by 100 lo determine the percent of the outstanding balance of open _loans being paid.




  Accardl!lg_la the PaptrworA Rtductlon Act nfJ99Sl nn ptr~o,u art rt(u/rtd ta r,s2onJJ to a cnluctlnn n{/n[r,rnuzlion unless It displays a
  1111Ud 0MB contrnl number. Tht valid 0MB con/m numbtr far thLr IIJJnrmatlan cnlltt:tlnn Is OS7S-DJ7I. Tlit tlmt rtqulred ta comple/t thu
  lnjnrmatlnn cnllectlon tr tStlmated ro Qlltragt S mlnutrs per rupnnlc, /11cludlng lht time fnr rl!llltwlng /,utru~l/ons, seart:hlng alitlng data
  so1m:ti, gal he ring and malnlaltrlng the data nttdtrl. and cnmpftllng and n1vlcwtng lht cnUtcllnn ofiiifnrn1111/nn.




                                 C                                                                       (_
 Case 2:19-cv-02684 Document 1-4 Filed 11/05/19 Page 3 of 3




s.               months                                      Avenge interest rate paid
                ·1oan                               1.1        2.1       3.1       4.1      S.l         6.1
                 outstanding                                                                                  >7%
                                           1%       2%         3%        4%        5%       6%          7%
                  0   - 59                 .so      .so         .so      .50       .44      .32         .22   .II
                 60   - 119                .so         .SO      .so      .49       .42°     .31         .21   .II
                120   - 179                .so         .so      .so      .48       .40      .30         .20   .10
                180   - 239                .so         .so      .49      .42       .36      .26         .18   .09
                240   - 299                .so         .50      .46      .38       .33      .24         .17   .09
                300   - 359                .so         .45      .40      .34       .29      .21         .14   .09
                360   & up                 .47         .40      .36      .31       .26      . 19        .13   .09

6. Calculating Rccaphu-c
         Current Madtet value
      LESS
             Original amount of prior liens and subordinate affordable housing products,
             RHS balance,
             Reasonable closing costs,
             Principal reduction at note rate,
             Original equity (see paragraph 3), ahd
             Capital improvements (sec 7 CFR part 3SSO).
      EQUALS
         Appreciation value. (If this is a positive value, continue.)
      TIMES
          Percentage in paragraph 4 (ifapplic'ablc),
          Percentage in paragraph 5, and
          Return on borrower's original equity (I 00% - percentage in paragraph 3).
      EQUALS                                  .
          Value apprc:ciation subject to rccap:urc. Recapture due equals the lesser of this figure or
          the amount of subsidy received.

Borrower agrees to pay recapture in accordanFe with this agreement

     Borrower                                                                              Date
                                                                                                   01-11-2011



     Bortowcr    Ve /) •       f /)   (::J_a .J.   O
                                                                                           Date    01-11 - 2011

                 Val~~~




                               C                                                           C
